PER CURIAM
Petitioner appeals from a denial of his petition for a writ of habeas corpus, by which he challenged the validity and enforceability of a detainer lodged against him in Oregon by Florida. At oral argument, his counsel advised us that he had been paroled from the Oregon State Penitentiary (OSP). If in custody at all, petitioner is in the custody of his parole officer and the Parole Board, none of whom are parties to this case. The only defendant is the Superintendent of OSP. Any order that could issue to him to produce petitioner would be ineffective, because he has no custody of petitioner. Therefore, this appeal must be dismissed. White v. Gladden, 209 Or 53, 63, 303 P2d 226 (1956); cf. Anderson v. Britton, 212 Or 1, 318 P2d 291 (1957) (sheriff retained constructive custody of prisoner who had been transferred to penitentiary, pending appeal).
Appeal dismissed.